Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-169119 May 2, 2013 Barclays Bank PLC Buffered Return Optimization Securities Linked to the Russell 2000 ® Index due November 30, 2015 Investment Description Buffered Return Optimization Securities (the Securities) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the Issuer) linked to the performance of the Russell 2000 ® Index (the Index). If the Index Return is positive, the Issuer will repay your principal amount at maturity plus pay a return equal to the Index Return times the Multiplier of 2.00, up to the Maximum Gain, which will be set on the Trade Date and is expected to be between 20.00% and 25.00%. If the Index Return is zero or negative, but the Index has not declined by a percentage more than the Buffer of 10%, the Issuer will repay your principal amount at maturity.
